Citation Nr: 1544053	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-02 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus (diabetes).

2.  Entitlement to a compensable initial rating for bilateral tinea pedis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from April 1973 to April 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for diabetes, and granted service connection for tinea pedis and assigned a noncompensable initial evaluation.  

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in June 2015.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand for additional development is required to ensure there is a complete record and that the Veteran is afforded every possible consideration.

The Board finds that there are outstanding VA treatment records that must be associated with the claims file prior to adjudication.  The February 2012 rating decision and December 2012 Statement of the Case indicate that VA treatment records from October 2011 were considered.  Additionally, at his June 2015 hearing the Veteran testified that he had been receiving VA care for his tinea pedis for approximately seven years.  The earliest treatment records associated with the record are dated in February 2012.  Moreover, VA treatment records note that the Veteran has been on diabetes medication for over six years.  The underlying treatment records regarding the Veteran's earlier diabetes treatment are not of record, nor are the treatment records for tinea pedis dating back to 2008.  Accordingly, on remand all VA treatment records prior to February 2012 must be associated with the record.  

With regard to the Veteran's increased rating claim for tinea pedis, the Board notes that the Veteran's only VA examination was in February 2012.  Given that the Board is remanding the claim for other reasons and that it has been over three years since the Veteran's last VA examination, the Veteran should be provided a contemporaneous VA examination to determine the nature and severity of his service-connected tinea pedis.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all VA and non-VA medical providers who have treated him for his tinea pedis and diabetes.

All attempts to secure any identified treatment records must be documented in the claims files.  If private medical records are identified by the Veteran, the AOJ must make two attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If identified private medical records are not obtained, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) inform the Veteran of the steps taken to obtain the records, and (3) inform the Veteran that the claim will be decided on the evidence of record, but that if the medical records are later submitted the claim may be readjudicated.

2.  Obtain all VA treatment records dated from April 2015 to the present, and all outstanding VA treatment records prior to February 2012.  All attempts to obtain these records must be documented in the claims file.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected tinea pedis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with the applicable VA rating criteria.

4.  Thereafter, readjudicate the claims.  If any benefit sought is not granted in full, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

